IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   April 17, 2009
                                 No. 08-60590
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

AHMED ZAFAR

                                             Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                             Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A72 766 179


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Ahmed Zafar petitions this court for review of the order issued by the
Board of Immigration Appeals that affirmed the Immigration Judge’s denial of
his eighth request for a continuance.
      Zafar sought a continuance of his removal proceedings pending the
adjudication of his wife’s fourth I-130 petition, which was filed in order for Zafar
to seek an adjustment of status. We have jurisdiction to review the denial of a



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60590

continuance in an immigration proceeding. Ahmed v. Gonzales, 447 F.3d 433,
437 (5th Cir. 2006). “When, as here, the BIA affirms the immigration judge and
relies on the reasons set forth in the immigration judge’s decision, this court
reviews the decision of the immigration judge as well as the decision of the BIA.”
Id. The grant of a motion to continue lies within the sound discretion of the
Immigration Judge, who may grant the motion for good cause shown. Masih v.
Mukasey, 536 F.3d 370, 373 (5th Cir. 2008); see 8 C.F.R. § 1003.29. Zafar failed
to show good cause. The three previous I-130 petitions filed by Zafar’s wife were
denied. Zafar has made no showing that the pending fourth I-130 petition would
be adjudicated any differently than the prior three petitions. Zafar’s marriage
is not entitled to a presumption of legitimacy because the marriage occurred
after Zafar was placed in exclusion proceedings. See Matter of Arthur, 20 I&N
Dec. 475, 479 (BIA 1992). Further, the case has been continued numerous times
for over two years. Thus, the BIA did not abuse its discretion by affirming the
Immigration Judge’s denial of the motion for continuance.
      The petition for review is DENIED.




                                        2